SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1246
CAF 11-00946
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF JESSICA LEIGH MARSH,
PETITIONER-APPELLANT,

                      V                                           ORDER

JASON MICHAEL HARDY, RESPONDENT-RESPONDENT.


PAUL M. DEEP, UTICA, FOR PETITIONER-APPELLANT.

MULDOON & GETZ, ROCHESTER (MARGARET MCMULLEN OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

MARK P. MALAK, ATTORNEY FOR THE CHILD, CLINTON, FOR EVAN M.H.


     Appeal from an order of the Family Court, Oneida County (Brian M.
Miga, J.H.O.), entered April 8, 2011 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, awarded primary
physical custody of the parties’ child to respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    November 9, 2012                     Frances E. Cafarell
                                                 Clerk of the Court